Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.
 Election/Restrictions
Applicant’s election without traverse of the species of glucosylceramide, (S)-quinuclidin-3 -yl (2-(4’ -(2-m ethoxyethoxy)-[ 1,1 ’ -biphenyl]-4-yl)propan-2-yl)carbamate and Parkinson’s disease in the reply filed on 6/8/2020  is acknowledged. Upon further consideration the species requirement of a glucosyl ceramide synthase inhibitor is no longer required.
Claims 4 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2020.

Claims 1, 3, 6, 10, 12, 16 and 19 and are under consideration in the instant Office action.

Withdrawn Rejections  
The rejection of claims 1, 3, 6, 10, 12, 16 and 23-24 under 35 U.S.C. 101 because the claimed invention is directed to judicial exception for a natural correlation without significantly more is withdrawn in view of the newly amended claims.
The rejection of claims 1, 3, 6, 10, 12, 16 and 19 under 35 U.S.C. 103 as being unpatentable over Krainc et al.,  WO2012/177997 (IDS) and Groener et al., 2008 (9/17/2020 PTO-892) in view of Bourque et a. US2014/371460 (9/17/2020 PTO-89) is withdrawn in view of the newly amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 6, 10, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krainc et al., WO2012/177997 (IDS) and Groener et al., 2008 (9/17/2020 PTO-892) in view of Bourque et a. US2014/371460 (9/17/2020 PTO-89) and Savica et al., 2016 (instant PTO-892) and Mielke et al., 2011 (IDS) 
The instant claims are towards a method of detecting sphingolipid levels before and after administering treatment to a subject with Parkinson’s disease to determine its effectiveness.
Krainc teaches methods that involve treatment or prophylaxis for neurodegenerative proteopathies like Parkinson’s disease (see abstract, paragraph 4 and 72) as required in instant claims 1, 6, 10 and 12. Krainc teaches methods and compositions relating to treatment of proteopathic disease to identify agents useful in such treatment including lowering glucosylceramide levels (see paragraphs 122-124) as in instant claims 1, 3, 6. Krainc teaches that reducing glucosylceramide (GlcCer) levels by the inhibition of glucosylceramide synthase as treatment for -synucleinopathies like Parkinson’s disease and monitoring the disease progression (see paragraphs 4-7, 88-89, 91, 93, 13, 133, 143, 153 and claims 3-4) as in instant claims 1, 6, 10, 12, 16 and 19. Krainc teaches the biological samples includes blood and cerebrospinal fluid (see paragraph 76). 
Groener teaches measuring levels of the sphingolipids of glucosylceramide (GlcCer) and ceramide (Cer) in Gaucher disease patients (a proteopathy disease) before and after treatment (see abstract; page 73, 2nd column, 3rd paragraph; page 771st column, 3rd paragraph) as required in instant claims 1, 3, 6, 12 and 16. Groener teaches that the sample comprises plasma (see abstract, page 74, 2nd column) as in instant nd column) as in instant claims 1, 6, 10, 16 and 19. 
See Krainc and Groener as discussed above. Neither Krainc nor Groener specifically teaches determining a ratio of glucosylceramide to sphingomyelin as required in instant claim 10 or the isoforms of the sphingolipids. Groener does teach using ratios of sphingolipids in plasma which include 16:0 GlcCer/ 16.0 lactosylceramide as an indicator of the severity of disease (see page 77, 1st column,  3rd paragraph) but does not specifically teach other sphingolipid isoforms. Krainc teaches that ceramide is the central molecule for the precursor of all major sphingolipids including sphingomyelin and glucosylceramide (see paragraphs 230).
Bourque teaches using glucosylceramide synthase inhibitors as treatments for a variety of diseases which include Gaucher disease and Parkinson’s disease (see paragraphs 3 and 311) as in instant claims 1, 6 and 10. Bourque teaches glucosylceramide synthase inhibitors as including eliglustast (see paragraph 683), miglustat (see paragraph 3) and other compounds based on the structure of paragraph 6 which reads on the limitations of claim 16 and 19 (iv and v); specifically Figures 2A and 2B and paragraphs 313-319. Bourque teaches quantifying glycosphingolipids including GlcCer. Bourque teaches that their inhibitors produce a decrease effect on glucocerebrosides, sphingomyelin and ceramide (see paragraph 489).
Savica teaches that clinical and pathological phenotype of dementia with Lewy bodies (DLB aka Parkinson’s disease) and Alzheimer’s disease overlap (see abstract). Savica teaches examining plasma from diagnosed patients with DLB and AD (see -synuclein and leads to neurodegeneration and needs to be studied for the connection to PD or AD (see page 44, top of 1st column) as in instant claims 1, 3 and 10. Savica does not teach the claimed treatment as in the instant claims. 
Mielke teaches that plasma sphingomyelins (SM) are associated with cognitive progression in Alzheimer’ s disease and teaches using ratios of sphingomyelin and ceramides to predict Alzheimer’s disease (see abstract and page 260, 1st column, 2nd paragraph and page 264, 2nd column, 1st paragraph). Mielke teaches using total ceramides, total SM and all the summation of all detectable species (see page 261, 2nd column, 2nd paragraph) as in instant claim 6. Mielke does not teach treating PD as required in the instant claims.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Krainc, Groener, Bourque, Savica and Mielke. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Krainc and Groener both teach using glucosylceramide levels as a way of accessing response to a treatment. Krainc and Groener  teach using glucosylceramide synthase inhibitors as a way to treat proteopathies which include Parkinson’s disease and Bourque teaches the specific glucosylceramide synthase inhibitors required in instant claims 16 and 19 and as in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  Further, it would have been prima facie obvious to one of ordinary skill in the art choosing different GluCer isoforms, such as glucosylceramide C18:0 or glucosylceramide C22:0, for example; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).  See also MPEP §2143(E). Looking at all of the possible GlcCer isoform levels would be a reasonable step to determine the best inhibitor. Finally, one ordinary skill in the art would be motivated to use a ratio of different sphingolipids to determine the effects of treatment as already suggest by Groener, Savica and Mielke and one of ordinary skill in the art would be able to determine the best ratio use depending on the proteopathy being treated through routine optimization of the method (see MPEP § 2144.05) using the claimed ratio of GlcCer and sphingomyelin since both have been shown to be effected by glucosyl ceramide synthase inhibitors and have already been shown to be useful in ratios to assess a patient population for disease diagnosis. Finally, one of ordinary skill in the art would be motivated to use this assay to monitor the prognosis of the disease in patient population and determine if the treatment is effective and determine what is the best treatment to administer since the prior art already teaches that these sphingolipids are altered in the disease model and patient populations with cognitive decline, as taught by Krainc, Groener, Bourque, Savica and Mielke, and would be a useful tool to determine if .  

Response to Arguments
Applicant's arguments filed 5/21/2021 have been fully considered but are moot in view of the new 103 obvious rejection set forth above. 

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng et al, 2011 (instant PTO-892) teaches change in the lipidomics in the CNS regions of Parkinson’s disease patients.
Mielke et al., 2013 (IDS) teaches plasma ceramide and glucosylceramide are altered in Parkinson’s disease.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649